Citation Nr: 1200141	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  08-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased dependency and indemnity compensation (DIC) rate based on eligibility of an adopted child as a dependent for Department of Veterans Affairs (VA) benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to October 1971.  He died in November 1988.  The appellant seeks a higher DIC rate as the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On her VA Form 9, the appellant requested a hearing before the Board.  However, in December 2008, she submitted correspondence indicating she wished to cancel the hearing.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Board will proceed with appellate review.   


FINDINGS OF FACT

The appellant's grandson has been living with her since the year 2000, nearly 12 years after the Veteran's death in 1988, and the appellant adopted the grandson in 2008, 20 years after the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to dependency status for an adopted child have not been met.  38 U.S.C.A. §§ 101(4) , 1115, 1311 (West 2002); 38 C.F.R. §§ 3.10, 3.57 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  Where the law, and not the evidence, is dispositive of a claim, the VCAA is not applicable.  Id. (VCAA not applicable to a claim for non-service-connected pension when the claimant did not serve on active duty during a period of war, as required by law).  The Court has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty-to-assist nor the duty-to-notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 5-2004 (June 23, 2004).

Because the law is dispositive in the instant appeal, the Board finds that the provisions of the VCAA are not applicable to this appellant's claim.  Nonetheless, we do note that the August 2008 Statement of the Case (SOC) included the laws and regulations pertaining to the definition of an adopted child for the purpose of VA benefits.  The appellant submitted various statements subsequent to receiving the SOC, and has not identified any additional pertinent evidence which should have been obtained.  


The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 
II.  Dependency

An April 1989 decision awarded the appellant DIC benefits as the surviving spouse of the Veteran based upon her claim for service connection for the cause of the Veteran's death.  In November 2007, the appellant alleged that she is entitled to receive a higher rate of DIC benefits under 38 C.F.R. § 3.10(e) because she adopted her grandson.   

DIC is payable to a Veteran's surviving spouse when the veteran dies from a service-connected disability.  38 U.S.C.A. §§ 1310 , 1311 (West 2002 & Supp. 2011); 38 C.F.R. § 3.5(a) (2011).  The basic monthly DIC rate for a surviving spouse when the death of the veteran occurred prior to January 1, 1993, will be the amount specified in 38 U.S.C.A. § 1311(a)(3), corresponding to the veteran's pay grade in service.  38 C.F.R. § 3.10(d).  Under 38 C.F.R. § 3.10(e), an increase may be paid in addition to the basic monthly DIC rate if the surviving spouse has one or more children of the deceased veteran under the age of 18, in which case the DIC rate will be increased by the amount set forth in 38 U.S.C.A. § 1311(b) for each child.  38 C.F.R. § 3.10(e)(1).  

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2011). 

The term "adopted child" is defined as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  The term includes, as of the date of death of a veteran, such a child who (1) was living in the veteran's household at the time of the veteran's death, and (2) was adopted by the veteran's spouse under a decree issued within two years after August 25, 1959, or the veteran's death, whichever is later, and (3) was not receiving from an individual other than the veteran or the veteran's spouse, or from a welfare organization which furnishes services or assistance for children, recurring contributions of sufficient size to constitute the major portion of the child's support.  See 38 C.F.R. § 3.57(c).

In this case, the appellant states that her grandson, born November [redacted], 1989, has lived with her since April 2000.  The claims file includes an Order Granting Temporary Appointment Guardianship of said grandson to the appellant on October [redacted], 2000.  Permanent guardianship was awarded on October [redacted], 2001.  Finally, an Adoption Order was entered on January [redacted], 2008.  


The appellant contends that she was not aware of the time limit within which an adoption order was required by VA regulations.  Since her grandson was living with her for nearly 8 years prior to the adoption, while still a minor, and is now pursuing a college education, she contends she should receive a higher DIC rate.    

While the Board commends the appellant for initiative in caring for her grandchildren, the law does not allow for an increased DIC rate based upon the adoption of her grandson in this case.  Namely, 38 C.F.R. § 3.57(c), above, requires that the adopted child have lived in the Veteran's household at the time of the Veteran's death, and that the Veteran's spouse have adopted the child within 2 years after the Veteran's death.  

In this case, the child in question has been living with the appellant since only 2000, which was 12 years after the Veteran's death.  Thus, he was not living in the Veteran's household at the time of the Veteran's death.  Indeed, he was born on November [redacted], 1989, nearly one year after the Veteran's death.  Moreover, the adoption decree was entered 20 years after the Veteran's death, well beyond the 
2-year time limit.  Therefore, the appellant's adopted grandson does not qualify as a dependent child for VA benefits purposes.  Although the Board sympathizes with the appellant's argument, we are bound to follow the law, and the law does not allow for an increased DIC rate under these circumstances.  

The law pertaining to eligibility for an increased DIC rate is dispositive of this issue; therefore the appellant's claim must be denied because of the absence of legal entitlement under the law.  See Sabonis, 6 Vet. App. at 430 (1994).



ORDER

Entitlement to an increased dependency and indemnity compensation rate based on eligibility of an adopted child as a dependent for Department of Veterans Affairs benefits purposes is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


